EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shawn D. Bauer on 05 July 2022.

The application has been amended as follows: 
In the claims (filed 30 July 2019): 
Claim 1 now reads as follows: 
1. A method comprising:
coupling a femoral trial component to a surgically-prepared distal end of a patient’s femur, the femoral trial component comprising an anterior flange and a medial arm and a lateral arm extending distally away from the anterior flange,
coupling a cutting block to [[an]] the anterior flange of the femoral trial component such that a cutting guide on an external surface of the cutting block is positioned coplanar with a distal surface of the anterior flange located between the medial and lateral arms,
advancing a saw blade along the cutting guide of the cutting block and the distal surface of the anterior flange into contact with [[a]] the patient’s femur to cut the patient’s femur, and
advancing the saw blade posteriorly to engage the saw blade with a posterior flange of the femoral trial component. 

In claim 5 / ll. 3-4, “a medial arm and a lateral arm” now reads “[[a]] the medial arm and [[a]] the lateral arm”

In claim 5 / ll. 5, “posterior flange” now reads “the posterior flange” 

In claim 6 / ll. 3, “a patient’s tibia” now reads “a of the patient”



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a method comprising the steps as claimed in newly examiner’s-amended claims 1-6, in particular coupling a cutting block to an anterior flange of a femoral trial component where a medial arm and a lateral arm extend distally away from the anterior flange and the cutting block has a cutting guide on an external surface of the cutting block that is coplanar with a distal surface of the anterior flange located between the medial and lateral arms. The claims distinguish over the uncovered relevant art cited in the attached PTO-892 and described below. In particular, U.S. Patent No. US 8,771,280 to Bailey et al. discloses a method of coupling a femoral trial component 12 to a surgically-prepared distal end of a patient’s femur, coupling a cutting block 70 to an anterior part of the femoral trial component such that a cutting guide (distally facing inner surface of 72) of the cutting block is coplanar with a distal surface (distally facing surface of slot 60) of the femoral trial component, and advancing a saw blade posteriorly along the cutting guide and the distal surface to cut the femur and engage a posterior flange of the femoral trial component (cut plane 60a intersects with posterior surface 18) (FIG. 3, col. 5 / ll. 59 – col. 6 / ll. 15), but does not disclose the femoral trial component comprising an anterior flange and a medial arm and a lateral arm extending distally away from the anterior flange, the cutting guide on an external surface of the cutting block positioned coplanar with a distal surface of the anterior flange located between the medial and lateral arms. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 5,176,684 to Ferrante et al. discloses a method of coupling a femoral trial insert component 19 to a femoral trial component 12 (FIG. 3, col. 4 / ll. 60-67). 
U.S. Patent No. US 7,963,968 to Dees, Jr. discloses a method of coupling a cutting block 150 to a femoral trial component 112 (FIG. 7, col. 3 / ll. 8-10). 
U.S. Patent No. US 8,038,681 to Koenemann discloses a method of coupling a femoral trial component 16 to a surgically-prepared distal end of a patient’s femur, and coupling a cutting block 48 to an anterior flange of the femoral trial component (FIGs. 1 and 6, col. 7 / ll. 10-15), but does not disclose a cutting guide of the cutting block being coplanar with a distal surface of the anterior flange of the femoral component or advancing a saw blade posteriorly to engage a posterior flange. 
U.S. Patent No. US 8,771,280 to Bailey et al. discloses a method of coupling a femoral trial component 12 to a surgically-prepared distal end of a patient’s femur, coupling a cutting block 70 to an anterior part of the femoral trial component such that a cutting guide (distally facing inner surface of 72) of the cutting block is coplanar with a distal surface (distally facing surface of slot 60) of the femoral trial component, and advancing a saw blade posteriorly along the cutting guide and the distal surface to cut the femur and engage a posterior flange of the femoral trial component (cut plane 60a intersects with posterior surface 18) (FIG. 3, col. 5 / ll. 59 – col. 6 / ll. 15), but does not disclose the femoral trial component comprising an anterior flange and a medial arm and a lateral arm extending distally away from the anterior flange, the cutting guide on an external surface of the cutting block positioned coplanar with a distal surface of the anterior flange located between the medial and lateral arms. 
U.S. Patent No. US 8,840,616 to Wilkinson et al. discloses a method of coupling a cutting block 82 to a femoral trial component 80 (FIG. 25, col. 23 / ll. 14-31) and advancing a saw blade, but does not disclose coplanar cutting surfaces. 
U.S. Patent No. US 8,979,847 to Belcher et al. discloses a method of coupling a femoral trial insert component 732 to a femoral trial component 570 (FIG. 53) and articulating the patient’s leg with the trial component engaged with a tibial trial component (col. 22 / ll. 17-46). 
U.S. Patent No. US 8,998,907 to Myers discloses a method comprising coupling a cutting block to a femoral component 110, but does not disclose a cutting guide 124 of the cutting block being coplanar with a distal surface of an anterior flange of the femoral component (FIG. 1-2, col. 3 / ll. 1-22). 
U.S. Patent No. US 10,646,237 to Wolfe et al. discloses a method of coupling a cutting block 140 to an anterior flange of a femoral trial component 102 (FIG. 3-4, col. 7 / ll. 52-64) and coupling a femoral trial insert component 300 to a femoral component 302 (FIG. 16, col. 11 / ll. 22-32), but does not disclose coplanar cutting surfaces or cutting with a saw blade. 
U.S. Patent Application Publication No. US 2009/0088763 to Aram et al. discloses saw relief slots for a femoral component (FIGs. 12, 57, ¶360). 
U.S. Patent Application Publication No. US 2011/0307067 to Dees discloses a method of coupling a femoral trial insert component 10 to a femoral trial component 100 (FIG. 1) and articulating the patient’s leg with the trial component engaged with a tibial trial component (FIG. 11, ¶79). 
U.S. Patent Application Publication No. US 2013/0211531 to Steines et al. discloses a method comprising coupling a cutting block over a femoral trial component, where flanges on the cutting block adjacent to each cutting slot in the trial component supply additional surface area for guiding a cutting tool (FIG. 84C, ¶990), but does not disclose advancing a saw blade posteriorly to engage the saw blade with a posterior flange. 
U.S. Patent Application Publication No. US 2013/0325021 to Sordelet et al. discloses a method comprising coupling a femoral trial component 12 to a surgically-prepared distal end of a patient’s femur, and coupling a cutting block 16 to an anterior end of the femoral trial component (FIGs. and 26, ¶93, 156), but does not disclose a cutting guide 156 of the cutting block being positioned coplanar with a distal surface of an anterior flange or advancing a saw blade posteriorly along the cutting guide or distal surface to engage a posterior flange of the femoral trial component. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                             

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775